
Exhibit 10.124












                                                     November 16, 2000


Mr. Melvin D. Booth
c/o MedImmune, Inc.
35 W. Watkins Mill Road
Gaithersburg, MD 20878


Dear Mel:

                  Reference is made to your Employment Agreement, dated as of November 1, 1998 (the "Employment Agreement"), with
MedImmune, Inc. (the "Company").

                  The Employment Agreement is hereby amended so that the Employment Period referred to in Section 2 thereof is
extended to November 1, 2002.  All other provisions of the Employment Agreement remain unchanged.

                                                     Very truly yours,

                                                     MEDIMMUNE, INC.


                                                     By: /s/ David M. Mott
                                                            David M. Mott
                                                            Chief Executive Officer

Accepted and agreed to by:



/s/ Melvin D. Booth
Melvin D. Booth

Date:     12/4/00

